charged with felony possession, and moved to suppress the
                methamphetamine, which the district court denied. Gorsuch then pleaded
                guilty while maintaining the right to appellate review of the denial of his
                suppression motion, the subject of the instant appeal.
                            In reviewing a district court decision on a motion to suppress,
                we review the district court's factual findings for clear error and the legal
                consequences of those facts, including the constitutionality of a search or
                seizure, de novo.   State v. Lloyd, 129 Nev. , 312 P.3d 467, 469
                (2013); State v. Beckman,    129 Nev. „ 305 P.3d 912, 916 (2013).
                Gorsuch asserts two reasons why the motion to suppress should have been
                granted.
                            Gorsuch first argues that the justice court did not have the
                authority to order searches without any cause as a condition of his
                misdemeanor suspended sentence. The court need not reach this issue,
                however, because the justice court had authority to order, as a condition of
                Gorsuch's probation based on a suspended sentence, that he Islubmit to
                periodic tests to determine whether the offender is using a controlled
                substance or consuming alcohol." NRS 4.373(1)(h). Therefore, the justice
                court had authority to order Gorsuch to submit to periodic drug testing
                with DAS.
                            Second, Gorsuch argues that, regardless of his probation
                conditions, the drug test was unreasonable. This court considers the
                overall reasonableness of a probationer search to determine whether it
                complies with the probationer's rights.   Seim v. State, 95 Nev. 89, 94-95,
                590 P.2d 1152, 1155-56 (1979); see also United States v. Knights, 534 U.S.
112, 118 (2001) (looking to the totality of the circumstances to determine
                whether a search is reasonable). And, a warrantless search of a

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 probationer may be reasonable if based on reasonable grounds and
                 conducted pursuant to a reasonable probation condition.     Seim, 95 Nev. at
                 94-95, 590 P.2d at 1155-56.
                              Here, Gorsuch's underlying conviction was for drug
                 possession, and he had previously violated his probation conditions twice
                 by using methamphetamine before he was subjected to the at-issue drug
                 test. Gorsuch's previous and known drug use resulting in probation
                 violations gave DAS reasonable grounds to test Gorsuch. Furthermore,
                 the condition here was reasonable and tailored to Gorsuch's underlying
                 offense and subsequent behavior. The lower court ordered the periodic
                 drug testing condition only after Gorsuch's second drug-related probation
                 violation. And this condition furthered a legitimate underlying purpose of
                 probation.   See People v. Balestra, 90 Cal. Rptr. 2d 77, 83-84 (Ct. App.
                 1999) (concluding that drug testing at the probation officer's discretion
                 was a valid condition of probation because it was intended "to aid the
                 probation officer in ensuring the probationer is complying with the
                 fundamental probation condition, to obey all laws"); Smith v. State, 298
S.E.2d 482, 483 (Ga. 1983) ("The requirement that a probationer, upon
                 request, produce body fluid for analysis is reasonable as an aid in
                 determining compliance with the prohibition upon the use of controlled
                 substances.").
                              In other words, as the district court held, "the condition was
                 imposed because of the underlying crime and subsequent violations," and
                 "the crime coupled with those violations are what gave rise to the officers'
                 reasonable suspicions in the instant case." Thus, the warrantless drug




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                 test here was reasonable, and the district court did not err in denying the
                 motion to suppress. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    01)6_ )1
                                                          74
                                                    Pickering



                                                    Parra;*tra m


                                                                                ,   J.
                                                           ta


                 cc: Hon. James Todd Russell, District Judge
                      State Public Defender/Carson City
                      Attorney General/Carson City
                      Carson City District Attorney
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
kth 1947A    e